 



Exhibit 10.1
Confirmation of OTC Convertible Note Hedge

     
Date:
  October 11, 2007
 
   
To:
  Morgans Hotel Group Co. (“Counterparty”)
 
  Attention:
 
  Telephone No.:
 
  Facsimile No.:
 
   
From:
  Merrill Lynch Financial Markets, Inc. (“Dealer”)

Dealer Reference:
Dear Sir / Madam:
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the above-referenced transaction entered into among
Counterparty, Dealer and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
(the “Agent”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for purposes of the Equity
Definitions and a “Swap Transaction” for the purposes of the Swap Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency – Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with the
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
     The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that the provisions of the Note Indenture (as
defined below) that are referred to herein will conform to the descriptions
thereof in the Offering Memorandum dated October 11, 2007 (the “Offering
Memorandum”) relating to the Reference Notes (as defined below). The parties
agree that in the event of any inconsistency between the Note Indenture and the
Offering Memorandum, the parties will amend this Confirmation in good faith to
preserve the intent of the parties.
     The terms of the particular Transaction to which this Confirmation relates
are as follows:

 



--------------------------------------------------------------------------------



 



     General Terms:

     
Trade Date:
  October 11, 2007
 
   
Effective Date:
  The date of issuance of the Reference Notes.
 
   
Option Style:
  Modified American, as described under “Settlement Terms” below.
 
   
Option Type:
  Call
 
   
Seller:
  Dealer
 
   
Buyer:
  Counterparty
 
   
Shares:
  The shares of Common Stock, $0.01 par value, of Counterparty (Security Symbol:
“MHGC”) or such other securities or property (including cash) into which the
Reference Notes are convertible on the date of determination.
 
   
Number of Options:
  The number of Convertible Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes; provided that the Number of Options shall be automatically
increased as of the date of exercise by Merrill Lynch, Pierce, Fenner & Smith
Incorporated of the Initial Purchasers’ (as such term is defined in the Purchase
Agreement) option to purchase additional Convertible Notes pursuant to
Section 2(b) of the Purchase Agreement related to the purchase and sale of the
Convertible Notes dated as of October 11, 2007 among Counterparty and the
Initial Purchasers (the “Purchase Agreement”) by the number of Convertible Notes
in denominations of USD1,000 principal amount issued pursuant to such exercise
(such Convertible Notes, the “Additional Convertible Notes”).
 
   
Number of Shares:
  The product of the Applicable Percentage, the Number of Options and the
Conversion Rate (as defined in the Note Indenture), but without regard to any
adjustment to the Conversion Rate as a result of the Excluded Provisions.
 
   
Premium:
  $33,750,000; provided that if the Number of Options is increased pursuant to
the proviso to the definition of “Number of Options” above, an additional
Premium equal to the product of the number of Options by which the Number of
Options is so increased and $337.50 shall be paid on the Additional Premium
Payment Date.
 
   
Premium Payment Date:
  The date of issuance of the Reference Notes.
 
   
Additional Premium Payment Date:
  The closing date for the purchase and sale of the Additional Convertible
Notes.
 
   
Exchange:
  Nasdaq Global Market
 
   
Related Exchange(s):
  All Exchanges
 
   
Reference Notes:
  2.375% Senior Subordinated Convertible Notes due 2014 of Counterparty

OTC Convertible Note Hedge

2



--------------------------------------------------------------------------------



 



     
Applicable Percentage:
   662/3%
 
   
Note Indenture:
  The indenture, dated as of closing of the issuance of the Reference Notes,
between Counterparty and The Bank of New York, as trustee relating to the
Reference Notes, as the same may be amended, modified or supplemented from time
to time. Certain defined terms used herein have the meanings assigned to them in
the Note Indenture.
 
   
Procedures for Exercise:
   
 
   
Potential Exercise Dates:
  Each Conversion Date.
 
   
Conversion Date:
  Each “conversion date” for any Reference Note pursuant to the terms of the
Note Indenture occurring before the Expiration Date.
 
   
Required Exercise on Conversion
Dates:
 
On each Conversion Date, a number of Options equal to the number of Convertible
Notes in denominations of $1,000 principal amount submitted for conversion on
such Conversion Date in accordance with the terms of the Note Indenture shall be
automatically exercised.
 
   
Exercise Period:
  The period from and excluding the Effective Date to and including the
Expiration Date.
 
   
Expiration Date:
  The earliest of (i) the maturity date of the Reference Notes, (ii) the first
day on which none of such Reference Notes remain outstanding, whether by virtue
of conversion, issuer repurchase or otherwise and (iii) the occurrence of an
Additional Termination Event and designation of an Early Termination Date
hereunder in respect of the termination of the Transaction in whole but not in
part.
 
   
Multiple Exercise:
  Applicable, as provided above under “Required Exercise on Conversion Dates”.
 
   
Minimum Number of Options:
  Zero
 
   
Maximum Number of Options:
  Number of Options
 
   
Automatic Exercise:
  As provided above under “Required Exercise on Conversion Dates”.
 
   
Exercise Notice:
  Notwithstanding the exercise of any Options hereunder, Buyer shall be entitled
to receive the deliveries provided under “Settlement Terms” below only if Buyer
shall have notified Seller in writing prior to 5:00 PM, New York City time, on
the “Business Day”, as defined in the Note Indenture, prior to the first
Scheduled Valid Day of the Conversion Reference Period relating to the
Convertible Notes converted on the Conversion Date occurring on the relevant
Exercise Date (such time, the “Notice Deadline”) of (i) the number of Options
being exercised, (ii) the first Scheduled Valid Day of the Conversion Reference
Period and (iii) the scheduled settlement date under the Note Indenture for the
Convertible Notes converted on the Conversion Date occurring on the Exercise
Date for such exercise; provided that, notwithstanding the foregoing, such
notice (and the related automatic exercise of Options) shall be effective if
given after the relevant Notice Deadline but prior to 5:00 PM New York City
time, on the fifth Scheduled Valid Day following the Notice Deadline, in which
event the Calculation Agent shall have the right to adjust the Delivery
Obligation (as

OTC Convertible Note Hedge

3



--------------------------------------------------------------------------------



 



     
 
  defined below) as appropriate to reflect the additional costs (including, but
not limited to, hedging mismatches and market losses) and reasonable expenses
incurred by Seller in connection with its hedging activities (including the
unwinding of any hedge position) as a result of its not having received such
notice prior to the applicable Notice Deadline. Notwithstanding the foregoing,
in respect of Options with a related Exercise Date on or after July 15, 2014,
the Notice Deadline shall be 5:00 PM, New York City time, on the Business Day
prior to the Final Maturity Date (as defined in the Note Indenture) and the
related Exercise Notice need not contain the information specified in clause
(ii) above.

         
Seller’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
  Address:   Merrill Lynch Financial Markets, Inc.
4 World Financial Center, 17th Floor
New York, New York 10080
Merrill Lynch Financial Centre
 
  Attention:   Manager of Equity Documentation
 
  Facsimile No.:   (917) 778-0835
 
  Telephone No.:   (212) 449-1951
 
       
Settlement Terms:
       
 
        Settlement Date:   As defined in the Note Indenture.

     
Delivery Obligation:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Exercise Notice” above, in respect of an Exercise
Date occurring on a Conversion Date, Seller will deliver to Buyer on the related
Settlement Date the product of (x) the Applicable Percentage, (y) the number of
Options exercised or deemed exercised on such Exercise Date and (z) the sum of
the quotients, for each Valid Day during the Conversion Reference Period for
such Exercise Date, of (A) the product of (I) excess, if any, of the Relevant
Price less the Conversion Price on such Valid Day and (II) the Conversion Rate
on such Valid Day divided by (B) such Relevant Price, divided by (z) the number
of Valid Days in the Conversion Reference Period (such number of Shares, the
“Convertible Obligation”); provided that such Convertible Obligation shall be
determined without regard to any adjustments to the Conversion Rate or the
Conversion Price pursuant to the to the Excluded Provisions of the Note
Indenture.
 
   
 
  Any fractional Shares to be delivered with respect to any Delivery Obligation
shall be valued at the Relevant Price for the last Valid Day of the Conversion
Reference Period, and Dealer shall deliver cash in lieu thereof.
 
   
Excluded Provisions:
  Section 4.06(g) of the Note Indenture.
 
   
Conversion Reference Period:
  For any Exercise Date, the “conversion reference period” as defined in the
Note Indenture with respect to the Conversion Date occurring on such Exercise
Date.
 
   
Valid Day:
  A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other U.S. national or regional securities
exchange on which the Shares are then listed or, if the Shares are not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Shares are then traded. If the Shares (or other
security for which a Relevant Price must be determined) is not so listed or
quoted, a Valid Day means a Business Day

OTC Convertible Note Hedge

4



--------------------------------------------------------------------------------



 



     
Scheduled Valid Day:
  A day that is scheduled to be a Valid Day.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:
 
   
 
  “‘Market Disruption Event’ means in respect of a Share, (i) a failure by the
Exchange or, if the Shares are not then listed on the Exchange, by the principal
other U.S. national or regional securities exchange on which the Shares are then
listed or, if the Shares are not then listed on a U.S. national or regional
securities exchange, by the principal other market on which the Shares are then
traded, to open for trading during its regular trading session or (ii) the
occurrence or existence on any trading day for the Shares of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the stock exchange or otherwise) in the Shares or in any options,
contracts or future contracts relating to the Shares that, in each case, for
more than one half-hour period in the aggregate on such trading day.”
 
   
Relevant Price:
  The VWAP Price (as defined below under “Disposition of Hedge Shares”).
 
   
Other Applicable Provisions:
  To the extent Seller is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Buyer is the issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable as if “Physical Settlement” applied to the Transaction.
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided that the terms of this Transaction
shall be adjusted in a manner consistent with adjustments of the Conversion Rate
of the Reference Notes as provided in the Note Indenture; provided that no
adjustment in respect of any Potential Adjustment Event or Extraordinary Event
shall be made hereunder as a result of any adjustments to the Conversion Rate
resulting from a discretionary adjustment to the Conversion Rate by
Counterparty.
 
   
Potential Adjustment Event:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means, subject to the preceding paragraph, the occurrence of
an event or condition that would result in an adjustment of the Conversion Rate
of the Reference Notes pursuant to the Note Indenture.
 
   
Extraordinary Events:
   
 
   
Merger Events:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition to which Section 4.10 of the Note
Indenture applies.
 
   
Consequences for Merger Events:
   

         
 
  Share-for-Share:   The Transaction will be adjusted in a manner corresponding
to the adjustments to the Reference Notes as provided in the Note Indenture.

OTC Convertible Note Hedge

5



--------------------------------------------------------------------------------



 



         
 
  Share-for-Other:   The Transaction will be adjusted in a manner corresponding
to the adjustments to the Reference Notes as provided in the Note Indenture.
 
       
 
  Share-for-Combined:   The Transaction will be adjusted in a manner
corresponding to the adjustments to the Reference Notes as provided in the Note
Indenture.
 
        Notice of Merger Consideration:   Upon the occurrence of a Merger Event
that causes the Shares to be converted into the right to receive more than a
single type of consideration (determined based in part upon any form of
stockholder election), Buyer shall reasonably promptly (but in any event prior
to the third Exchange Business Day prior to the effective date of such Merger
Event) notify the Calculation Agent of the weighted average of the types and
amounts of consideration (a) received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election and (b) selected by holders of the Reference Notes as the form of
consideration into which the Reference Notes shall be convertible from and after
the effective date of such Merger Event.
 
        Tender Offer:   Applicable, subject to “Consequences of Tender Offers”
below. Notwithstanding Section 12.1(d) of the Equity Definitions, “Tender Offer”
means the occurrence of any event or condition set forth in Section 4.06(e) of
the Note Indenture.
 
        Consequences of Tender Offers:   The Transaction will be adjusted in a
manner corresponding to the adjustments to the Reference Notes as provided in
the Note Indenture.
 
        Nationalization, Insolvency and Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that Buyer shall determine whether
payment shall be settled in cash or Shares. In addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Market or the NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.
 
        Additional Disruption Events:    

         
 
  Change in Law:   Applicable
 
       
 
  Failure to Deliver:   Applicable.
 
       
 
  Insolvency Filing:   Applicable
 
       
 
  Hedging Disruption Event:   Applicable
 
       
 
  Increased Cost of Hedging:   Not Applicable
 
       
 
  Loss of Stock Borrow:   Not Applicable

OTC Convertible Note Hedge

6



--------------------------------------------------------------------------------



 



         
 
  Increased Cost of Stock Borrow:   Not Applicable
 
       
 
  Hedging Party:   Seller
 
       
 
  Determining Party:   Seller
 
        Non-Reliance:   Applicable
 
        Agreements and Acknowledgments
Regarding Hedging Activities:   Applicable
 
        Additional Acknowledgments:   Applicable

Additional Agreements, Representations and Covenants of Buyer, Etc.:

1.   Buyer hereby represents and warrants to Seller, on each day from the Trade
Date to and including the earlier of (i) November 17, 2007 and (ii) the date by
which Seller is able to initially complete a hedge of its position relating to
this Transaction, that:

  a.   it will effect (and cause any “affiliated purchaser” (as defined in
Rule 10b-18 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) to effect) any purchases, direct or indirect (including by
means of any cash-settled or other derivative instrument), of Shares or any
security convertible into or exchangeable or exercisable for Shares solely
through Agent in a manner that would not cause any purchases by Seller of its
hedge in connection with this Transaction not to comply applicable securities
laws;     b.   it will not engage in, or be engaged in, any “distribution,” as
such term is defined in Regulation M promulgated under the Exchange Act, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M (it being understood that
Buyer makes no representation pursuant to this clause in respect of any action
or inaction taken by Seller or any initial purchaser of the Reference Notes);
and     c.   Buyer has publicly disclosed all material information necessary for
Buyer to be able to purchase or sell Shares in compliance with applicable
federal securities laws.

2.   If Buyer would be obligated to pay cash (other than payment of the Premium
and except in the case of an Event of Default in which Buyer is the Defaulting
Party or a Termination Event in which Buyer is the Affected Party, other than an
(x) Event of Default of the type described in Section 5(a)(iii), (v), (vi) or
(vii) of the Master Agreement or (y) a Termination Event of the type described
in Section 5(b)(i), (ii), (iii), (iv), or (v) of the Master Agreement that in
the case of either (x) or (y) resulted from an event or events outside Buyer’s
control) to, or receive cash from, Seller pursuant to the terms of this
Agreement for any reason without having had the right (other than pursuant to
this paragraph (2), but including (x) the right to deliver Shares under the Note
Indenture upon conversion of the Reference Notes or (y) the right to deliver or
receive Shares in any other document or agreement that would result, directly or
indirectly, in a cash payment hereunder) to elect to deliver or receive Shares
in satisfaction of such payment obligation, then Buyer may elect (by giving
notice to Seller no later than 8 a.m. New York time on the Exchange Business Day
immediately following the date of occurrence of the event giving rise to such
payment obligation) that such payment obligation shall be satisfied by the
delivery of a number of Shares (or, if the Shares have been converted into other
securities or property in connection with an Extraordinary Event, a number or
amount of such other securities or property as a holder of Shares would be
entitled

OTC Convertible Note Hedge

7



--------------------------------------------------------------------------------



 



    to receive upon the consummation or closing of such Extraordinary Event)
having a cash value equal to the amount of such payment obligation. Such number
of Shares or amount of other securities or property to be delivered shall be
determined by the Calculation Agent to be the number of Shares or amount of such
other securities or property that could be purchased or sold, as applicable,
over a reasonable period of time with the cash equivalent of or producing the
cash equivalent of such payment obligation). Settlement relating to any delivery
of Shares or other securities or property pursuant to this paragraph (2) shall
occur within a reasonable period of time. Notwithstanding anything herein or in
the Agreement to the contrary, the aggregate number of Shares that Counterparty
may be required to deliver to Dealer under this Transaction shall not exceed the
product of (a) 1.5 and (b) the Number of Shares, as adjusted by the Calculation
Agent to account for any subdivision, stock-split, stock combination,
reclassification or similar dilutive or anti-dilutive event with respect to the
Shares.   3.   Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.   4.   As of the
Trade Date and each date on which a payment or delivery is made by Counterparty
hereunder, (i) the assets of Counterparty at their fair valuation exceed the
liabilities of Counterparty, including contingent liabilities; (ii) the capital
of Counterparty is adequate to conduct its business; and (iii) Counterparty has
the ability to pay its debts and other obligations as such obligations mature
and does not intend to, or believe that it will, incur debt or other obligations
beyond its ability to pay as such obligations mature.   5.   The representations
and warranties set forth in Section 1 of the Purchase Agreement (as defined
herein) are hereby deemed to be repeated to Dealer as if set forth herein.

Additional Termination Events:
The occurrence of an Amendment Event or a Repayment Event shall be an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party; provided that in the
case of a Repayment Event, the Transaction shall be subject to termination only
in respect of the number of Convertible Notes that cease to be outstanding in
connection with or as a result of such Repayment Event:

1.   “Amendment Event” means that the Counterparty, without Dealer’s consent,
amends, modifies, supplements or obtains a waiver of (a) any term of the Note
Indenture (as in effect prior to such amendment, modification, supplement or
waiver) or the Reference Notes relating to the principal amount, coupon,
maturity, repurchase obligation of the Counterparty or redemption right of the
Counterparty, (b) any term relating to conversion of the Reference Notes,
including, without limitation, any changes to the conversion price, conversion
settlement dates or conversion conditions or (c) any term that would require
consent of the holders of 100% of the principal amount of the Reference Notes to
amend.   2.   “Repayment Event” means that (a) any Reference Notes are
repurchased (whether in connection with or as a result of a fundamental change
or change of control, howsoever defined, or for any other reason) by the
Counterparty, (b) any Reference Notes are delivered to the Counterparty in
exchange for delivery of any property or assets of the Counterparty or any of
its subsidiaries (howsoever described), other than as a result of and in
connection with a Conversion Date, (c) any principal of any of the Reference
Notes is repaid prior to the Final Maturity Date (as defined in the Note
Indenture) (whether following acceleration of the Reference Notes or otherwise),
provided that no payments of cash made in respect of the conversion of a
Reference Note shall be deemed a payment of principal under this clause (c),
(d) any Reference Notes are exchanged by or for the benefit of the holders
thereof for any other securities of the Counterparty or any of its Affiliates
(or any other property, or any combination thereof) pursuant to any exchange
offer or similar transaction or (e) any of the Reference Notes is surrendered by
Counterparty to the trustee for cancellation, other than registration of a
transfer of such Reference Notes or as a result of and in connection with a
Conversion Date.

OTC Convertible Note Hedge

8



--------------------------------------------------------------------------------



 



3.   Initial Purchase Event. If an Initial Purchase Event (as defined below)
occurs, this Transaction shall terminate automatically in its entirety and,
notwithstanding anything to the contrary herein, only the payments specified
below shall be required hereunder in connection with such Initial Purchase
Event.       “Initial Purchase Event” means that the transactions contemplated
by the Purchase Agreement shall fail to close for any reason by the closing date
for the offering of the Reference Notes as specified in the Purchase Agreement.
      If an Initial Purchase Event occurs for any reason other than due to a
breach of the Purchase Agreement by the Initial Purchasers, then all payments
previously made hereunder shall be returned to the person making such payment,
including the Premium, less an amount equal to the product of (a) the Number of
Shares, (b) 0.50 and (c) an amount equal to the excess, if any, of the closing
price of the Shares on the Trade Date over the closing price of the Shares on
the date of the Termination Event (the “Break Expense”); provided that any
negative amount shall be replaced by zero and provided further that to the
extent the Premium has not been paid, Buyer shall promptly pay Seller the Break
Expense. Seller and Buyer agree that actual damages would be difficult to
ascertain under these circumstances and that the amount of liquidated damages
resulting from the determination in the preceding sentence is a good faith
estimate of such damages and not a penalty.       If an Initial Purchase Event
occurs due to a breach of the Purchase Agreement by the Initial Purchasers, then
all payments previously made hereunder, including the Premium, promptly shall be
returned to the person making such payment and no payments shall be required
hereunder in connection with such Initial Purchase Event.

Staggered Settlement:
If Seller determines reasonably and in good faith that the number of Shares
required to be delivered to Buyer hereunder on any Settlement Date would exceed
8.0% of all outstanding Shares, then Seller may, by notice to Buyer on or prior
to such Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares comprising the related Delivery Obligation on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows:

1.   in such notice, Seller will specify to Buyer the related Staggered
Settlement Dates (each of which will be such Nominal Settlement Date and the
last of which will be no later than twenty (20) Valid Days following such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver hereunder among the Staggered Settlement Dates or
delivery times;   2.   the aggregate number of Shares that Seller will deliver
to Buyer hereunder on all such Staggered Settlement Dates or delivery times will
equal the number of Shares that Seller would otherwise be required to deliver on
such Nominal Settlement Date; and   3.   the procedures set forth above under
the heading “Settlement Terms” will apply on each Staggered Settlement Date,
except that the Shares comprising the Delivery Obligation will be allocated
among such Staggered Settlement Dates or delivery times as specified by Seller
in the notice referred to in clause (1) above.

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Seller shall be entitled to deliver Shares to Buyer
from time to time prior to the date on which Seller would be obligated to
deliver them to Buyer pursuant to the Delivery Obligation terms set forth above,
and Buyer agrees to credit all such early deliveries against Seller’s
obligations hereunder in the direct order in which such obligations arise. No
such early delivery of Shares will accelerate or otherwise affect any of Buyer’s
obligations to Seller hereunder.
OTC Convertible Note Hedge

9



--------------------------------------------------------------------------------



 



Disposition of Hedge Shares:
Counterparty hereby agrees that if, in the reasonable judgment of Seller based
on advice of counsel, the Shares acquired by Seller for the purpose of hedging
its obligations pursuant to the Transaction (the “Hedge Shares”) cannot be sold
in the U.S. public market by Seller without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Seller to sell
the Hedge Shares in a registered offering, make available to Seller an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (a) enter into an agreement, in form and substance satisfactory
to Seller, substantially in the form of an underwriting agreement for a
registered offering, (b) provide accountant’s “comfort” letters in customary
form for registered offerings of equity securities, (c) provide disclosure
opinions of nationally recognized outside counsel to Counterparty reasonably
acceptable to Seller, (d) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (e) afford Seller a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities; provided, however, that if Seller,
in its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section shall apply at the election of Counterparty;
(ii) in order to allow Seller to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Seller, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Seller, due diligence rights (for Seller or any
designated buyer of the Hedge Shares from Seller), opinions and certificates and
such other documentation as is customary for private placements agreements, all
reasonably acceptable to Seller (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary to compensate
Seller for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement); or (iii) purchase the Hedge
Shares from Seller at the VWAP Price on such Exchange Business Days, and in such
amounts, as requested by Seller. “VWAP Price” means, on any Exchange Business
Day, the per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page MHGC.Q <equity> VAP (or any successor
thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such Exchange Business Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method).
Repurchase Notices:
Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give Seller a written notice of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the Notice Percentage as
determined on such day is (i) greater than 6% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). In the event that Counterparty fails to
provide Seller with a Repurchase Notice on the day and in the manner specified
in this section, then Counterparty agrees to indemnify and hold harmless Seller,
its affiliates and their respective directors, officers, employees, agents and
controlling persons (Seller and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable and documented expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Seller. Counterparty will not be liable
under this Indemnity provision to the extent that any loss, claim, damage,
liability or expense is found in a final judgment by a court to have resulted
from Dealer’s gross negligence or willful misconduct. The “Notice Percentage” as
of any day is the fraction, expressed as a
OTC Convertible Note Hedge

10



--------------------------------------------------------------------------------



 



percentage, (i) the numerator of which is the product of (a) the Applicable
Percentage, (b) the number of outstanding Reference Notes and (c) a number of
Shares per Reference Note equal to the Conversion Rate (as defined in the Note
Indenture) and (ii) the denominator of which is the number of Shares outstanding
on such day.
Conversion Rate Adjustment Notices
In connection with any adjustments to the Conversion Rate under the terms of the
Note Indenture, Counterparty shall provide to Dealer a copy of the notice of
adjustment required to be delivered to the Trustee (as defined in the Note
Indenture) pursuant to Section 4.08 of the Note Indenture concurrently with
filing of such notice with the Trustee.

     
Compliance with
Securities Laws:
  Each party represents and agrees that, in connection with this Transaction and
all related or contemporaneous sales and purchases of Shares by either party,
Buyer, or in the case of Seller, the person(s) that directly influences the
specific trading decisions of Seller, has complied and will comply with the
applicable provisions of the Securities Act of 1933, as amended (the “Securities
Act”), and the Exchange Act, and the rules and regulations each thereunder,
including, without limitation, Section 9(a) of, and Rules 10b-5 and 13e and
Regulation M under, the Exchange Act; provided that each party shall be entitled
to rely conclusively on any information communicated by the other party
concerning such other party’s market activities.
 
   
 
  Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Buyer represents and warrants to Seller that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act and (iii) the disposition of the Transaction is
restricted under this Confirmation, the Securities Act and state securities
laws.
 
   
 
  Buyer further represents:
 
   
 
  (a) Buyer is not entering into this Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);
 
   
 
  (b) Buyer acknowledges that as of the date hereof and without limiting the
generality of Section 13.1 of the Equity Definitions, Seller is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.
 
   
Account Details:
  Account for payments to Buyer:    To be advised
 
   
 
  Account for payment to Seller:      To be advised
 
   
 
  Accounts for deliveries of Shares: To be advised
 
   
Bankruptcy Rights:
  In the event of Buyer’s bankruptcy, Seller’s rights in connection with this
Transaction shall not exceed those rights held by common shareholders. For the
avoidance of doubt, the parties acknowledge and agree that Seller’s rights with
respect to any other claim arising from this Transaction prior to Buyer’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.

OTC Convertible Note Hedge

11



--------------------------------------------------------------------------------



 



     
 
   
Set-Off:
  Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
 
   
Collateral:
  None.
 
   
Transfer:
  Buyer shall have the right to assign its rights and delegate its obligations
hereunder with respect to any portion of this Transaction, subject to Seller’s
consent, such consent not to be unreasonably withheld; provided that such
assignment or transfer shall be subject to receipt by Seller of opinions and
documents reasonably satisfactory to Seller and effected on terms reasonably
satisfactory to the Seller with respect to any legal and regulatory requirements
relevant to the Seller; provided further that Buyer shall not be released from
its obligation to deliver any Exercise Notice or its obligations pursuant to
“Disposition of Hedge Shares”, “Repurchase Notices” or “Conversion Rate
Adjustment Notices” above.
 
   
 
  Seller may transfer any of its rights or delegate its obligations under this
Transaction with the prior written consent of Buyer, such consent not to be
unreasonably withheld. In addition, if, as determined in Seller’s sole
discretion, its “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and rules promulgated thereunder) could be deemed to exceed 8% of
Counterparty’s outstanding Shares, Seller may, without Counterparty’s consent,
transfer or assign all or any part of its rights or obligations under this
Transaction to reduce such “beneficial ownership” to 7.5% to any third party
with a rating for its (or, if applicable, its Credit Support Provider’s) long
term, unsecured and unsubordinated indebtedness of AA or better by Standard &
Poor’s Ratings Service or its successor (“S&P”), or Aa3 or better by Moody’s
Investors Service (“Moody’s”) or, if either S&P or Moody’s ceases to rate such
debt, at least an equivalent rating or better by a substitute rating agency
mutually agreed by Company and Seller. If after Seller’s commercially reasonable
efforts, Seller is unable to effect such a transfer or assignment on pricing
terms reasonably acceptable to Seller and within a time period reasonably
acceptable to Seller of a sufficient number of Options to reduce Seller’s
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
rules promulgated thereunder) to 7.5% of Counterparty’s outstanding Shares or
less, Seller may designate any Exchange Business Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of this Transaction,
such that its “beneficial ownership” following such partial termination will be
equal to or less than 7.5%. In the event that Seller so designates an Early
Termination Date with respect to a portion of this Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the Terminated Portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction.

Matters Relating to Agent:

1.   Agent will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Buyer and Seller;   2.   Unless Buyer is a “major U.S.
institutional investor,” as defined in Rule 15a-6 of the Exchange Act, neither
Buyer nor Seller will contact the other without the direct involvement of Agent;
  3.   Agent’s sole role under this Agreement and with respect to any
Transaction is as an agent of Buyer and

OTC Convertible Note Hedge

12



--------------------------------------------------------------------------------



 



Seller on a disclosed basis and Agent shall have no responsibility or liability
to Buyer or Seller hereunder except for gross negligence or willful misconduct
in the performance of its duties as agent. Agent is authorized to act as agent
for Buyer, but only to the extent expressly required to satisfy the requirements
of Rule 15a-6 under the Exchange Act in respect of the Options described
hereunder. Agent shall have no authority to act as agent for Buyer generally or
with respect to transactions or other matters governed by this Agreement, except
to the extent expressly required to satisfy the requirements of Rule 15a-6 or in
accordance with express instructions from Buyer.



Certain Important Information:
Dealer is an OTC Derivatives Dealer registered with the U.S. Securities and
Exchange Commission (SEC). Applicable SEC rules require us to provide you with
the following information regarding SEC regulation of OTC Derivatives Dealers:
Dealer is exempt from the provisions of the Securities Investor Protection Act
of 1970 (SIPA), including membership in the Securities Investor Protection
Corporation (SIPC). Therefore, your account is not covered by SIPA protection.
Except as otherwise agreed in writing by you and us, Dealer may repledge and
otherwise use in its business collateral you have pledged to Dealer under the
Agreement. Collateral you have pledged to Dealer will not be subject to the
requirements of Securities Exchange Act Rules: 8c-1 and 15c2-1 regarding
hypothecation of collateral; 15c3-2 regarding free credit balances; or 15c3-3
regarding custody of securities and calculations of a reserve formula applicable
to a fully regulated SEC registered broker or dealer. In the event of Dealer’s
failure (by insolvency or otherwise), you would likely be considered to be an
unsecured creditor of Dealer as to any collateral pledged to Dealer under the
Agreement.
Dealer is incorporated in Delaware and is a direct, wholly owned subsidiary of
Merrill Lynch & Co., Inc. Dealer has entered into this transaction as principal
through Agent as its agent. The time of this Transaction shall be notified to
the Counterparty upon request.
ISDA Master Agreement:
With respect to the Agreement, Seller and Counterparty each agree as follows:
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
The definition of “Specified Transaction” in Section 14 of this Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction, repurchase or reverse purchase transaction, securities lending
transaction, futures transaction, prime brokerage or margin lending transaction”
after the words “foreign exchange transaction” in the sixth line thereof and by
replacing the words “any other similar transaction” in the eighth line thereof
with the text “any other transaction between the parties”. “Specified
Transaction” shall exclude any default under a Specified Transaction if caused
solely by the general unavailability of the currency in which payments under
such Specified Transaction are denominated due to exchange controls or other
governmental action.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Seller and will not apply to Counterparty.
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Seller and will not apply to Counterparty.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
“Termination Currency” means USD.
OTC Convertible Note Hedge

13



--------------------------------------------------------------------------------



 



Tax Representations.

(a)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.   (b)   Payee Representations.
For the purpose of Section 3(f) of the Agreement, each party makes the following
representations to the other party:

  (i)   Dealer represents that it is a company incorporated in a jurisdiction
within the United States.     (ii)   Counterparty represents that it is a
corporation incorporated in Delaware.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

(a)   Tax forms, documents or certificates to be delivered are:       Dealer
agrees to complete (accurately and in a manner reasonably satisfactory to
Counterparty), execute, and deliver to Counterparty, United States Internal
Revenue Service Form W-9 and all required attachments, or any successor of such
form(s): (i) before the first payment date under this agreement; (ii) promptly
upon reasonable demand by Counterparty; and (iii) promptly upon learning that
any such Form previously provided by Dealer has become obsolete or incorrect.  
    Counterparty agrees to complete (accurately and in a manner reasonably
satisfactory to Dealer), execute, and deliver to Dealer, United States Internal
Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by Dealer; and (iii) promptly upon learning that any such
form(s) previously provided by Counterparty has become obsolete or incorrect.  
(b)   Other documents to be delivered:

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before execution and delivery
of this Confirmation   Yes
 
           
Counterparty
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificates as Seller shall reasonably request   Upon or before execution
and delivery of this Confirmation   Yes

OTC Convertible Note Hedge

14



--------------------------------------------------------------------------------



 



                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Seller
  Guarantee of its Credit Support Provider, substantially in the form of
Exhibit A attached hereto, together with evidence of the authority and true
signatures of the signatories, if applicable   Upon or before execution and
delivery of this Confirmation   No

Additional Notice Requirements. Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Reference Notes pursuant to the terms of the
Note Indenture on the dates so required or permitted in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes. Counterparty further
covenants to Seller that it shall promptly notify Seller of each Conversion
Date, Amendment Event (including in such notice a detailed description of any
such amendment) and Repayment Event (identifying in such notice the nature of
such Repayment Event and the principal amount at maturity of Reference Notes
being paid).
Addresses for Notices. For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to Seller for all purposes:

         
 
  Address:   Merrill Lynch Financial Markets, Inc.
 
      4 World Financial Center, 17th Floor
 
      New York, New York 10080
 
      Merrill Lynch Financial Centre
 
  Attention:   Manager of Equity Documentation
 
  Facsimile No.:   (917) 778-0835
 
  Telephone No.:   (212) 449-1951

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:

         
 
  Address:   Merrill Lynch Financial Markets, Inc.
 
      4 World Financial Center, 17th Floor
 
      New York, New York 10080
 
      Merrill Lynch Financial Centre
 
  Attention:   Manager of Equity Documentation
 
  Facsimile No.:   (917) 778-0835
 
  Telephone No.:   (212) 449-1951

Address for notices or communications to Counterparty for all purposes:

         
 
  Address:   To be advised.  
 
  Attention:    
 
  Facsimile No.:    
 
  Telephone No.:    

In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Counterparty’ General Counsel as follows:

         
 
  Address:   To be advised.

OTC Convertible Note Hedge

15



--------------------------------------------------------------------------------



 



         
 
  Attention:    
 
  Facsimile No.:    
 
  Telephone No.:    

Process Agent. For the purpose of Section 13(c) of the Agreement, Seller
appoints as its Process Agent:

         
 
  Address:   Merrill Lynch, Pierce, Fenner & Smith Incorporated
222 Broadway, 16th Floor
New York, New York 10038
 
       
 
  Attention:   Litigation Department
 
            Counterparty does not appoint a Process Agent.

     
Multibranch Party.
  For the purpose of Section 10(c) of the Agreement: Neither Seller nor
Counterparty is a Multibranch Party.
 
   
Calculation Agent.
  Seller; provided that all determinations made by the Calculation Agent shall
be made in good faith and in a commercially reasonable manner.

Credit Support Document.
Seller: Guarantee of Merrill Lynch & Co., Inc. in the form attached hereto as
Exhibit A.
Counterparty: Not Applicable
Credit Support Provider.
With respect to Seller: Merrill Lynch & Co., Inc.
With respect to Counterparty: Not Applicable.
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Submission to Jurisdiction. Each party hereby irrevocably and unconditionally
submits for itself and its property in any legal action or proceeding by the
other party against it relating to the Transaction to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Supreme Court of the State of New York, sitting in
New York County, the courts of the United States of America for the Southern
District of New York, and appellate courts from any of the foregoing.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
OTC Convertible Note Hedge

16



--------------------------------------------------------------------------------



 



Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.
Acknowledgements:

(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.   (b)   The parties hereto intend for:

  (i)   Seller to be a “financial institution” as defined in Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”) and this Transaction
to be a “securities contract” as defined in Section 741(7) of the Bankruptcy
Code and a “swap agreement” as defined in Section 101(53C) of the Bankruptcy
Code, qualifying for the protections of, among other sections,
Sections 362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code;     (ii)   a party’s right to liquidate this Transaction and to exercise
any other remedies upon the occurrence of any Event of Default under the
Agreement with respect to the other party to constitute a “contractual right” as
defined in the Bankruptcy Code;     (iii)   all payments for, under or in
connection with this Transaction, all payments for the Shares and the transfer
of such Shares to constitute “settlement payments” as defined in the Bankruptcy
Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefore “on the day that is three Local Business Days after the day.”
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefore “three Local
Business Days.”
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
Disclosure. Each party hereby acknowledges and agrees that Seller has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Seller) that such disclosure is required by law or by
the rules of the New York Stock Exchange or any securities exchange.
Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had
OTC Convertible Note Hedge

17



--------------------------------------------------------------------------------



 



been executed with the invalid or unenforceable provision eliminated, so long as
this Confirmation as so modified continues to express, without material change,
the original intentions of the parties as to the subject matter of this
Confirmation and the deletion of such portion of this Confirmation will not
substantially impair the respective benefits or expectations of parties to this
Agreement; provided, however, that this severability provision shall not be
applicable if any provision of Section 2, 5, 6 or 13 of the Agreement (or any
definition or provision in Section 14 to the extent that it relates to, or is
used in or in connection with any such Section) shall be so held to be invalid
or unenforceable.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
[Signatures follow on separate page]
OTC Convertible Note Hedge

18



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

            Very truly yours,


MERRILL LYNCH FINANCIAL MARKETS, INC.
      By:   /s/ Fran Jacobson       Name:   Fran Jacobson        Title:  
Authorized Signatory       

Confirmed as of the date first above written:
MORGANS HOTEL GROUP CO.

         
By:
  /s/ Marc Gordon    
Name:
 
 
Marc Gordon    
Title:
  Chief Investment Officer &    
 
  Executive Vice President of Capital Markets    

Acknowledged and agreed as to matters to the Agent:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
Solely in its capacity as Agent hereunder

         
By:
  /s/ Angelina Lopes    
Name:
 
 
Angelina Lopes    
Title:
  Authorized Signatory    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTEE OF MERRILL LYNCH & CO., INC.
     FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH
& CO., INC., a corporation duly organized and existing under the laws of the
State of Delaware (“ML & Co.”), hereby unconditionally guarantees to Morgans
Hotel Group Co. (the “Company”), the due and punctual payment of any and all
amounts payable by Merrill Lynch Financial Markets, Inc., a company incorporated
in Delaware (“ML”), under the terms of the Confirmation of OTC Convertible Note
Hedge between the Company and ML (ML as Seller), dated as of October 11, 2007
(the “Confirmation”), including, in case of default, interest on any amount due,
when and as the same shall become due and payable, whether on the scheduled
payment dates, at maturity, upon declaration of termination or otherwise,
according to the terms thereof. In case of the failure of ML punctually to make
any such payment, ML & Co. hereby agrees to make such payment, or cause such
payment to be made, promptly upon demand made by the Company to ML & Co.;
provided, however that delay by the Company in giving such demand shall in no
event affect ML & Co.’s obligations under this Guarantee. This Guarantee shall
remain in full force and effect or shall be reinstated (as the case may be) if
at any time any payment guaranteed hereunder, in whole or in part, is rescinded
or must otherwise be returned by the Company upon the insolvency, bankruptcy or
reorganization of ML or otherwise, all as though such payment had not been made.
     ML & Co. hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Confirmation; the absence of any action to enforce the same; any waiver or
consent by the Company concerning any provisions thereof; the rendering of any
judgment against ML or any action to enforce the same; or any other
circumstances that might otherwise constitute a legal or equitable discharge of
a guarantor or a defense of a guarantor. ML covenants that this guarantee will
not be discharged except by complete payment of the amounts payable under the
Confirmation. This Guarantee shall continue to be effective if ML merges or
consolidates with or into another entity, loses its separate legal identity or
ceases to exist.
     ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.
     ML & Co. hereby certifies and warrants that this Guarantee constitutes the
valid obligation of ML & Co. and complies with all applicable laws.
     This Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York.
     This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation arising before or after such termination.
     This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

            MERRILL LYNCH & CO., INC.
      By:   /s/ Patricia Kroplewnicki         Name:   Patricia Kroplewnicki     
Title:   Designated Signatory       Date:   October 11, 2007   

 